                                            182 Filed 12/08/20 Page 1 of 2
            Case 7:18-cv-07172-KMK Document 183




                                           STATE OF NEW YORK
                                     OFFICE OF THE ATTORNEY GENERAL
LETITIA JAMES                                                                                   DIVISION OF STATE COUNSEL
ATTORNEY GENERAL                                                                                       LITIGATION BUREAU



                                                                        December 8, 2020

  By ECF
  Hon. Kenneth M. Karas
  United States District Judge
  The Hon. Charles L. Brieant Jr.
  Federal Building and United States Courthouse
  300 Quarropas St.
  White Plains, NY 10601-4150

                   RE:      Knight, et al. v. DOCCS, et al., - Case No. 18-cv-07172 (S.D.N.Y.)

  Dear Judge Karas:

         This office represents Defendants Dr. Lee and Nurse Practitioner Acrish in the above-
  referenced action. I submit this letter motion to request the Court’s approval of proposed orders
  authorizing the depositions of the Plaintiffs, who are currently in DOCCS’s custody, pursuant to
  Rule 30(a)(2)(B) of the Federal Rules of Civil Procedure. Copies of the proposed orders are
  attached as Exhibit A. In light of the pandemic, we intend to conduct these depositions remotely
  by videoconference using a web-based platform. Plaintiffs’ counsel opposes this motion because
  she objects to two provisions in the proposed orders.

          First, Ms. Agnew does not want to defend the depositions remotely but rather wants to be
  physically present in the room with her clients. We have no issue with having the attorney who
  will defend each deposition attend in person (provided the facility is not locked down due to the
  pandemic at the time), and our proposed order permits that to occur. But Ms. Agnew insists that
  she should be able to have as many attorneys from her office as she wants attend in person, without
  limitation. We believe this is unreasonable under the current circumstances of the pandemic given
  that only one attorney is permitted to object on behalf of each Plaintiff on the record in any event.
  Having multiple attorneys from Ms. Agnew’s office in the deposition room with each plaintiff
  (potentially people who reside or work in red or orange zones) needlessly exposes DOCCS staff,
  the Plaintiffs, other inmates in the facility, and the attorneys themselves to possible infection. Ms.
  Agnew maintains that if the facility does not restrict the number of visitors an inmate can have on
  the day that the deposition is taken, then there should be no restriction on the number of attorneys
  who can attend the deposition in person. That mixes apples and oranges. Merely because the rules
  that apply to regular visitation may allow multiple visitors at once at a facility’s visitation center
  does not mean it is safe or reasonable to allow multiple lawyers to attend what could be a seven-
  hour deposition in a much smaller room when only one attorney will be actively defending the

     28 LIBERTY STREET, NEW YORK, NY 10005 ● PHONE (212) 416-6127 ● FAX (212) 416-6075 * NOT FOR SERVICE OF PAPERS
                                                  WWW.AG.NY.GOV
                                           182 Filed 12/08/20 Page 2 of 2
           Case 7:18-cv-07172-KMK Document 183

Letter to Hon. Kenneth M. Karas
December 8, 2020
Page 2

witness and the rest of the attorneys can effectively participate remotely, just as the Defendants’
attorney conducting the deposition will do.

         Second, Ms. Agnew objects to including a provision in the order stating that any attorney
who attends the deposition in person shall abide by “all security rules and protocols of the
Correctional Facility.” We do not understand the basis for this objection since it appears Ms.
Agnew agrees that any attorney from her office attending the deposition in person would, in fact,
be bound by such rules and protocols. Her stated reason is that she just does not think it belongs
in a court order. To the contrary, if the Order is to state that Plaintiffs’ counsel can enter the
correctional facility on the date of the deposition, and we are willing to agree to such a clause even
though we have never seen it included in such an Order, it should then also state that this entry is
contingent upon her agreement to be bound by the facilities’ security restrictions. Absent this
clause, DOCCS could easily be faced with the Hobson’s choice of compromising facility security
or risking contempt if, for example, counsel insists upon bringing a cell phone to the deposition.
We particularly think including this security-related provision is required given that the proposed
order also contains a requirement that the attending attorney abide by all COVID-related
restrictions in force at the time of the deposition, to which Ms. Agnew does not object. We would
not want the order to be construed as requiring compliance only with COVID-related restrictions
and not any other rules or protocols under the rule “expressio unius est exclusio alterius.” It is
important to avoid such ambiguities in an Order that may be enforceable through contempt.

       Accordingly, we respectfully request that the Court approve the proposed orders in the
form submitted, limiting the number of attorneys from Ms. Agnew’s firm who may attend in
person to one and requiring that person to abide by all security rules and protocols.

                                                                           Respectfully,
      Ms. Agnew is to respond to this letter by 12/10/20.

      So Ordered.
                                                                            /s/ Andrew S. Amer
                                                                           Andrew S. Amer
                                                                           Special Litigation Counsel
                                                                           Jessica Acosta-Pettyjohn
      12/8/20
                                                                           Assistant Attorney General
                                                                           (212) 416-6127; -6551

cc:       Plaintiffs’ Counsel (via ECF)




   28 LIBERTY STREET, NEW YORK, NEW YORK 10005 ● TEL.: (212) 416-6127 ● FAX: (212) 416-6075 (NOT FOR SERVICE OF PAPERS)
                                                WWW.AG.NY.GOV
